                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

DONALD ORVELL BONDS,

        Plaintiff,

v.
                                                          Case No. 2:18-cv-2362-MSN-dkv
CITY OF RIPLEY POLICE DEPARTMENT,
JOHN PAVELETIC, Mayor,
DONNELL BALTIMORE, Chief of Police,
PAUL HANKINS, Board Member,
NYRITA ALSTON, Board Member,
BILLY CHIPMAN, Board Member,
JANICE TREADWAY, Board Member,
BILL DAVIS, Board Member, and
ALONZO BEARD, Board Member,

      Defendants.
______________________________________________________________________________

        ORDER ADOPTING IN PART REPORT AND RECOMMENDATION
                                     AND
  ORDER DIRECTING PLAINTIFF TO EFFECTUATE SERVICE WITHIN 45 DAYS
______________________________________________________________________________


        Before the Court is the Chief Magistrate Judge’s Report and Recommendation on

Defendant’s Motion to Dismiss for Insufficient Service of Process dated March 25, 2019

(“Report”). (ECF No. 29.) The Report recommends that Defendant’s motion be granted and the

action be dismissed without prejudice. (Id.) For the reasons set forth below, the Court ADOPTS

the Report, except as to the recommendation for dismissal without prejudice. Defendant’s motion

is GRANTED to the extent it requests the Court order that service be made within a specified

time.
                                       BACKGROUND

As set forth in the Report,

       [o]n May 25, 2018, Bonds, a former lieutenant with the Ripley Police Department,
       filed a pro se complaint against nine separate defendants, including the mayor, the
       police chief, and members of the Board of Aldermen of the City of Ripley, alleging
       race and color discrimination and retaliation in violation of Title VII of the Civil
       Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”) (Compl., ECF No. 1.)
       Bonds paid the $400 filing fee, (ECF No. 2), and on June 4, 2018, the clerk of court
       issued nine summonses to Bonds for service on the nine named defendants. (ECF
       Nos. 7-15.) On June 18, 2019, Bonds filed with the court Proofs of Service for all
       nine summonses. (ECF Nos. 16-24.)

               According to the affidavit of Donna Buckner, City Recorder/Treasurer for
       the City of Ripley, Tennessee, filed by the Defendants in support of their motion to
       dismiss, the nine summonses were mailed by means of certified mail addressed to
       each named defendant at 110 S. Washington, Ripley TN 38063. (Buckner Aff.,
       ECF 28-1.) The named defendants did not sign the certified mail receipts; instead
       Buckner signed the “green cards” attached to the envelopes addressed to the mayor,
       John Paveletic, and the six members of the Board of Aldermen - Paul Hankins,
       Nyrita Alston, Billy Chipman, Janice Treadway, Bill Davis, and Alonzo Beard, and
       a police dispatcher, Sandy Coss, signed the envelopes addressed to the Ripley
       Police Department and the police chief, Darrell Bonner. (Id.) Buckner did not mark
       the boxed labeled “agent” on the green cards when she signed them. (Id.) Buckner
       is not authorized to accept service for the mayor or the Board of Aldermen
       members, and Coss is not authorized to accept service for the Ripley Police
       Department, an agency of the City of Ripley, or for the police chief. (Id.) There
       were no copies of the complaint in any of the nine envelopes, and more than ninety
       days have passed since the complaint was filed and no defendant has been served
       with a copy of the complaint. (Id.) Pursuant to Local Rule 12.1(b), Bonds had 28
       days to file a response to the Defendants’ motion to dismiss. The time to do so has
       expired, and Bonds has not filed any response. Because Bonds has not responded
       and has not disputed the facts set forth in the sworn affidavits of the Defendants
       submitted in support of their motion to dismiss, the court decides the issue of the
       sufficiency of service of process as a question of law. See LSJ Inv. Co. v. O.L.D.,
       Inc., 167 F.3d 320, 322 (6th Cir. 1999) (citing Friedman v. Estate of Presser, 929
       F.2d 1151, 1154 (6th Cir. 1991) (noting that where facts are undisputed,
       determination of whether service of process is adequate is a question of law).

(ECF No. 29 at PageID 135–36.)

       Based on the above, the Report concludes that service on all nine defendants was

insufficient, under both federal and Tennessee law because Plaintiff failed to serve a copy of the



                                                2
complaint along with the summonses. (ECF No. 29 at PageID 140.) Additionally, the Report

finds that service upon the City of Ripley or the City of Ripley Police Department was insufficient

because Plaintiff did not serve the summons and complaint on the Chief Executive Officer of the

City of Ripley or the city attorney. (Id.) Finally, the Report finds that service upon the other

Defendants was also insufficient because Plaintiff failed to serve someone authorized to receive

service of process on their behalf. (Id.)

          Accordingly, the Report concludes that the court must either dismiss the case without

prejudice or order that effective service be made in accordance with Rule 4(m) because Plaintiff

did not make proper service of process within 90 days of the filing of the complaint. (Id. at PageID

140–41.) At the time the Report was issued, Plaintiff had not responded to Defendant’s motion,

and therefore, the Report recommends dismissing the case without prejudice. (Id. at PageID 141.)

          On April 1, 2019, six days after the Report was issued, Plaintiff’s response was received

by the clerk’s office. (ECF No. 30.) Neither Plaintiff nor Defendants have filed objections to the

Report.

                                    STANDARD OF REVIEW

          Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a de



                                                  3
novo or any other standard—those aspects of the report and recommendation to which no objection

is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a magistrate judge's disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties' dispute.”). Each objection

to the magistrate judge's recommendation should include how the analysis is wrong, why it was

wrong, and how de novo review will obtain a different result on that particular issue. See Howard

v. Sec'y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        A general objection, or one that merely restates the arguments previously presented and

addressed by the magistrate judge, does not sufficiently identify alleged errors in the report and

recommendation. Id. When an objection reiterates the arguments presented to the magistrate

judge, the report and recommendation should be reviewed for clear error. Verdone v. Comm'r of

Soc. Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez

v. United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity

Comm'n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                            DISCUSSION

        In reviewing the Report, the Court has considered Plaintiff’s response to Defendant’s

motion and concludes that the response does not alter the Report’s analysis or conclusion as to the

insufficiency of the service of process by Plaintiff. Plaintiff’s response merely acknowledges the

arguments made in Defendant’s motion without addressing them. The only fact Plaintiff seems to

dispute is whether the complaint was served with the summonses. (ECF No. 30 at PageID 143.)



                                                    4
However, Plaintiff has not pointed to anything in the record supporting that the complaint was

served with the summonses, and he further states that “[s]o as not to seem the Plaintiff is perfect

we stipulate there could have been a mistake on the Plaintiff’s part.” (Id.) Plaintiff also

confusingly argues that the 90-day deadline to effect service was April 28, 2019 because the

government was “in stay” from December 28, 2018 to January 28, 2019. (Id. at PageID 143.)

However, Plaintiff’s complaint was filed May 25, 2018, and therefore, Plaintiff’s 90-day period

expired August 23, 2018, well before Plaintiff’s asserted dates of the government “stay.” Plaintiff

requests that the Court deny dismissal of his case and allow him additional time to make service

on all Defendants. (Id. at PageID 144.)

          Rule 4 of the Federal Rules of Civil Procedure requires that a summons be served upon

each defendant along with a copy of the complaint. Fed. R. Civ. P. 4(b) & (c)(1). The plaintiff

“is responsible for having the summons and complaint served within the time allowed

by Rule 4(m).” Fed. R. Civ. P. 4(c)(1). Rule 4(m) provides that “[i]f a defendant is not served

within 90 days after the complaint is filed, the court – on motion or on its own after notice to the

plaintiff – must dismiss the action without prejudice against that defendant or order that service be

made within a specified time.” Fed. R. Civ. P. 4(m). Pro se litigants are not exempt from the

requirements of the Federal Rules of Civil Procedure. McNeil v. United States, 508 U.S. 106, 133

(1980).

          If, however, “the plaintiff shows good cause for the failure, the court must extend

the time for service for an appropriate period.” Id. “Establishing good cause is the plaintiff's

responsibility and necessitates a demonstration of why service was not made within

the time constraints.” Bailey v. Ingram, No. 16-6707, 2017 WL 5644368, at *2 (6th Cir. Aug. 30,




                                                 5
2017) (quoting Nafziger v. McDermott Int'l, Inc., 467 F.3d 514, 521 (6th Cir. 2006)) (internal

alterations & quotation marks omitted).

       Here, Plaintiff has yet to effectuate proper service pursuant to the Rules of Civil Procedure.

Plaintiff's pro se status does not establish good cause, and Plaintiff has failed to come forward with

any facts or evidence to demonstrate good cause.

       However, the court has the discretion to grant additional time for service even if there is

no good cause shown. See Stewart v. Tennessee Valley Auth., No. 99-5723, 2000 WL 1785749, at

*1 (6th Cir. 2000); Stanley v. Ohio Dep't of Rehab., No. C2-02-178, 2002 WL 31844686, at *2

(S.D. Ohio Dec. 12, 2002); Taylor v. Stanley Works, No. 4:01-CV-120, 2002 WL 32058966, at *6

(E.D. Tenn. July 16, 2002); Slenzka v. Landstar Ranger, Inc., 204 F.R.D. 322, 324–26 (E.D. Mich.

2001). In Slenzka, the court discussed the five factors a court should consider when determining

whether to exercise its discretion to extend the time for service:

       (1) whether a significant extension of time is required; (2) whether an extension of
       time would cause actual prejudice to the defendant other than the inherent
       “prejudice” in having to defend the lawsuit; (3) whether the defendant had actual
       notice of the lawsuit; (4) whether dismissal of the complaint without prejudice
       under Rule 4(m) would substantially prejudice the plaintiffs, i.e., cause the
       plaintiffs' suit to be time-barred by the statute of limitations; and (5) whether the
       plaintiffs have made diligent, good faith efforts to effect proper service of process.

Taylor, 2002 WL 32058966, at *7 (citing Slenzka, 204 F.R.D. at 326; Wise v. Dep't of Defense,

196 F.R.D. 52, 57 (S.D. Ohio 1999)).

       In considering these factors, the Court determines that the majority of the factors weigh in

favor of granting Plaintiff additional time. The Court does not believe that a significant extension

is required to effectuate service or that an extension would cause actual prejudice to Defendants.

Moreover, Defendants have actual notice of the lawsuit, and Plaintiff made a good faith effort to

effectuate service. Lastly, a dismissal would likely prejudice Plaintiff by subjecting him to be

time-barred by the statute of limitations for his Title VII claims.
                                                  6
        The Court has reviewed the Report for clear error and finds none. Accordingly, the Court

ADOPTS the Report’s findings of fact and conclusions of law, except as to the recommendation

that the action be dismissed without prejudice. Instead of dismissing the action without prejudice,

the Court hereby ORDERS Plaintiff to effectuate service upon Defendants within 45 days of the

date of this Order. If Plaintiff fails to do so, the Court will dismiss this action for failure to effect

service. Plaintiff is reminded that service must include the summons and complaint. No further

extensions will be granted.

                                           CONCLUSION

        For the reasons set forth above, the Report is ADOPTED except to the extent it

recommends dismissal without prejudice of Plaintiff’s action.             Plaintiff is ORDERED to

effectuate service upon Defendants within 45 days of this Order.

        IT IS SO ORDERED, this 30th day of September, 2019.



                                                        s/ Mark S. Norris
                                                        MARK S. NORRIS
                                                        UNITED STATES DISTRICT JUDGE




                                                   7
